Citation Nr: 1421589	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  05-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative disc disease with herniated disc at L3-4 and L4-5 prior to November 23, 2010.

2. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease with herniated disc at L3-4 and L4-5 from November 23, 2010.

3. Entitlement to an evaluation in excess of 10 percent for right leg radiculopathy.

4. Entitlement to an evaluation in excess of 10 percent for left L4 radiculopathy prior to May 13, 2005.

5. Entitlement to an evaluation in excess of 20 percent for left L4 radiculopathy from May 13, 2005.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


REMAND

The Veteran had active military service from November 1980 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004, June 2005, February 2007, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2010.  A transcript of that hearing has been associated with the Veterans virtual (VBMS) file.

This matter was last before the Board in February 2012.  The Board then granted a 20 percent disability rating for degenerative disc disease with herniated disc at L3-4 and L4-5, effective November 23, 2010.  The Board denied entitlement to a rating in excess of 10 percent for right leg radiculopathy, entitlement to a rating in excess of 10 percent for left L4 radiculopathy for the period prior to May 13, 2005, and entitlement to a rating in excess of 20 percent for left L4 radiculopathy from May 13, 2005.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  By an April 2013 Memorandum Decision, the Court vacated the Board's February 2012 denials of higher ratings and remanded the case to the Board for further consideration.  (The Court did not vacate the Board's denial of entitlement to service connection for a left knee disorder.)

The RO first sought information from the Office of Personnel Management (OPM) relating to the Veteran's service-connected disabilities on appeal in October 2008.  See October 2008 Letter to OPM.  OPM responded, in kind, by submitting Form 21-4192.  In that form, OPM stated that the Veteran was receiving "[Federal Employees Retirement System] Disability Retirement."  The form noted that those benefits began in February 2008.  No other attempts to obtain information from OPM or the Veteran's employer, the United States Postal Service (USPS), were then made.

The matter then came before the Board in September 2010.  The Board remanded the instant issues for further development, unrelated to obtaining potential evidence from either OPM or USPS.

As discussed above, after the development required by the Board's September 2010 remand was completed, the matter came before the Board again.  At that time, the Board denied all of the Veteran's claims for increased ratings, except that it awarded a 20 percent disability rating for degenerative disc disease with herniated disc at L3-4 and L4-5, effective November 23, 2010.  The issue of entitlement to a TDIU was remanded for further development.

The Board again remanded the issue of entitlement to a TDIU in a June 2013 decision.  There, the Board instructed the RO to obtain a completed Form 21-4192 from OPM, to determine for which disabilities the Veteran receives disability benefits.  It is pertinent to note that the agency of original jurisdiction (AOJ) has since made five requests (July 2013, November 2013, two in December 2013, and February 2014) to OPM for that information.  OPM has yet to respond to any of those requests.

Nonetheless, as the Court pointed out, "VA will make as many requests as are necessary to obtain relevant records from a [f]ederal department or agency."  38 C.F.R. § 3.159(c)(2) (2013).  In this instance, OPM or the Veteran's employer, USPS, may possess information pertaining to the severity of the service-connected disabilities on appeal. 

On remand, the AOJ should obtain all of the Veteran's employment records, including treatment records, physical examinations, and disability determinations, maintained by OPM and/or USPS.  As stated above, VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2) (2013).

Finally, as the matter is being remanded, ongoing treatment records relating to the disabilities on appeal must be obtained.  The last record from the Milwaukee VA Medical Center (VAMC) associated with the Veteran's claims file is dated in October 2013.  Thus, any outstanding VA treatment records, particularly those from October 2013 forward, must be obtained.  Further, the AOJ should ascertain whether there are outstanding private treatment records and, if so, attempt to obtain those records as proper authorization is provided by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2. Continue to pursue the requests of USPS and OPM for all records associated with the Veteran's employment and subsequent retirement.  Request copies of any disability determinations and all medical records considered in making those determinations.  If no such records exist or it is determined that further efforts to obtain those documents would be futile, a response to that effect must be documented in the claims file from USPS and OPM and the Veteran must be notified.  (The Board recognizes that requests were just made in March 2014 pursuant to the Board's June 2013 remand for USPS, OPM, and workers compensation records.  Nevertheless, should those requests not be fruitful, make additional attempts so as to comply with the Court's April 2013 decision.  (The Veteran may also want to prosecute his claim by helping with the search.))

All attempts to obtain such records must be documented within the claims file.

3. After the above has been completed, refer the case to the VA reviewer who prepared the July 2013 opinion on the question of employability.  This reviewer should again be asked to consider the entire record, especially any newly received information, and prepare an opinion on the same question addressed before-whether service-connected disabilities combine to cause unemployability.  

4. Thereafter, undertake any additional evidentiary development deemed necessary in light of evidence received pursuant to actions taken to comply with the instructions above.  The AOJ should specifically consider whether referral for extra-schedular consideration is warranted as to any issue.  In re-adjudicating the issues on appeal, include consideration of the total rating issue that was remanded by the Board in June 2013.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case. The Veteran should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

